761 F.2d 195
UNITED STATES of America, Plaintiff-Appellee,v.Eugene LESLIE, Defendant-Appellant.
No. 83-3719.
United States Court of Appeals,Fifth Circuit.
May 14, 1985.

Robert Glass, New Orleans, La., for defendant-appellant.
John P. Volz, U.S. Atty., Howat A. Peters, Jr., Harry McSherry, Fred P. Harper, Jr., Asst. U.S. Attys., New Orleans, La., for plaintiff-appellee.
Appeals from the United States District Court Eastern District of Louisiana;  A.J. McNamara, Judge.
(Opinion April 10, 1985, 5 Cir., 1985, 759 F.2d 366)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS and HILL, Circuit Judges.

BY THE COURT:

1
A majority of the judges in active service, on the court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.